Opinion filed April 6, 2006












 








 




Opinion filed April 6, 2006
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                   __________
 
                                                          No. 11-06-00058-CV 
 
                                                    __________
 
                             PHILLIP RAY GARRISON JR., Appellant
 
                                                             V.
 
                                KARRIE
SHAY GARRISON, Appellee
 

 
                                               On
Appeal from the County Court
 
                                                        Midland
County, Texas
 
                                                Trial Court Cause No. FM 44405
 

 
                                             M
E M O R A N D U M  O
P I N I O N
Phillip Ray Garrison Jr. has filed in this court a
motion to dismiss his appeal.  In his
motion, Garrison states he no longer desires to continue this appeal.  The motion is granted.
The appeal is dismissed.
 
April 6,
2006                                                                            PER
CURIAM
Panel
consists of: Wright, C.J., and
McCall, J., and Strange, J.